DETAILED ACTION
The instant action is in response to application 5 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of groups I and III in the reply filed on 27 is acknowledged.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1-8, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant uses the term coupled, and provides a definition in paragraph 48 of the specification “In this description, the term “couple” may cover connections, communications or signal paths that enable a functional relationship consistent with this description. For example, if device A provides a signal to control device B to perform an action, then: (a) in a first example, device A is directly coupled to device B; or (b) in a second example, device A is indirectly coupled to device B through intervening component C if intervening component C does not substantially alter the functional relationship between device A and device B, so device B is controlled by device A via the control signal provided by device A.”  First, substantially is a term of degree described in the MPEP 2173.05.  Second, even if substantially were removed from the definition, it is unclear what would construe “not altering” the function of a chip, since most real components generate heat in some form.  For the purposes of examination, “coupled” shall be interpreted to mean “directly connected”.  
 As to claim 17, there is a similar issue to claim 1 above.
Claims 2-8, 18-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Xu (US 2011/0148376).
As to claim 1,  Xu discloses a system, comprising: a switching power converter, including: a first transistor having a first gate, a first drain, and a first source, the first drain adapted to be coupled to a power supply; a second transistor having a second gate, a second drain, and a second source, the second gate coupled to a second gate driver, the second source adapted to be coupled to ground, and the second drain coupled to the first source; a third transistor having a third gate, a third drain, and a third source, the third gate adapted to be coupled to a current source, the third source coupled to a resistor, and the third drain coupled to the first gate; and a capacitor coupled to the first drain and adapted to be coupled to the current source ( see image below).

    PNG
    media_image1.png
    624
    483
    media_image1.png
    Greyscale

As to claim 17, Xu discloses a system, comprising: a switching power converter, including: a first transistor having a first gate, a first drain, and a first source, the first drain adapted to be coupled to a power supply, and the first source adapted to be coupled to an output inductor (¶21 “buck converter” ); a second transistor having a second gate, a second drain, and a second source, the second gate adapted to be coupled to a current source, the second source coupled to a resistor, and the second drain coupled to the first gate, the second transistor configured to provide a current to the first gate; and a capacitor coupled to the first drain and adapted to be coupled to the current source, the capacitor configured to modulate a current provided by the current source (see image below).

    PNG
    media_image2.png
    578
    483
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2011/0148376).
As to claim 8, Xu discloses wherein the first transistor and the third transistor are field effect transistors, and the second transistor is field effect transistor.  He does not explicitly disclose wherein the first transistor and the second transistor are n-channel field effect transistors (NFET), and the third transistor is a p-channel field effect transistor (PFET).  According to §MPEP 2144.03, examiner asserts that merely changing types of switches from n-type to p-type is within the capability of one of ordinary skill.  See US Patent 4,970,415 Col. 6 lines 66 – Col. 7 line 9. See also US Patent Application Publication 2012/0146599, ¶0049.   The advantages and disadvantages of each type of switch are well known.  N-types tend to have lower on resistance but p-types tend to have higher noise immunity.
Claims 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2011/0148376) in view of Phillips (US 5589784).
As to claim 2, Takada discloses a current source.
Takada does not disclose wherein the current source includes a fourth transistor arranged in a current mirror configuration.
Phillips teaches wherein the current source ( Col. 3, lines 28-30 “Current mirror 23 acts as a current source”) includes a fourth transistor (28) arranged in a current mirror (23) configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use current mirrors as a current source as disclosed in Phillips to provide a current with high output impedance.  

Allowable Subject Matter
Claims 3-7, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “wherein the fourth transistor includes a fourth gate, a fourth source, and a fourth drain, the fourth gate coupled to the capacitor, the fourth source adapted to be coupled to ground, and the fourth drain coupled to the resistor.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 18, the prior art fails to disclose: “wherein the current source includes a third transistor having a third gate, a third source, and a third drain, the third gate coupled to the capacitor, the third source adapted to be coupled to ground, and the third drain coupled to the resistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839